DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, and 16 is/are rejected under 35 U.S.C. 102a as being anticipated by Jung et al. (US 2017/0047647).
Referring to Claim 1, Jung teaches a sensor for wearing on a body of a user (paragraph 6), the sensor comprising:
a printed circuit board on a first plane (see 880 of fig. 8A), the printed circuit board comprising:
a conductive ground plane (see 880-G of fig. 8A), and
a trace antenna conductively coupled on one end of the trace antenna to the conductive ground plane (see 820-G of fig. 8A) and configured to have an edge of the trace antenna separated by a first distance from an edge of the conductive ground plane (see 820 separated from 880 in fig. 8A);
a vertical field enhancer on a second plane parallel to the first plane and separated from the first plane by a second distance (see 810 of fig. 8A parallel to 880);

a transceiver integrated circuit electrically coupled to the trace antenna to transmit signals to excite the trace antenna (see communications circuit 8400 in fig. 8B connected to antenna 820), wherein the trace antenna and the conductive ground plane are configured to generate a horizontally polarized electromagnetic field that propagates in the first plane, and wherein the trace antenna and the vertical field enhancer are configured to generate a vertically polarized electromagnetic field that propagates in a third plane orthogonal to the first plane (see 820 of fig. 8A which is facing in a direction at a right angle from 810 which would make the separate electric fields emitted a right angles from each other or orthogonal).
	Claim 9 has all similar limitations as claim 1 except for additional limitations also taught by Jung including a physiological sensor for sensing physiological signals from the user (paragraph 80 which shows multiple sensors including sensors that involve interaction with the body of a human which would make it a physiological sensor), wherein the physiological sensor is electrically coupled to the transceiver integrated circuit (see 240 of fig. 2 connected to 220 of fig. 2); and a housing within which the printed circuit board, the vertical field enhancer, and the physiological sensor are enclosed (see all enclosed in 201 of fig. 2).
	Referring to Claims 2 and 10, Jung also teaches a space between the vertical field enhancer and the trace antenna consisting of air (see air between 810 and 820 in fig. 8A).

	Referring to Claims 4 and 12, Jung also teaches the conductive connector a standalone conductive material soldered between the conductive ground plane and the vertical field enhancer (see connector from 810 connecting to 880-G in fig. 8A).
	Referring to Claims 5 and 13, Jung also teaches a battery clip (paragraph 397 and 1570 of fig. 15).
Referring to Claims 6 and 14, Jung also teaches a distance between the vertical field enhancer and the conductive connector is based on a desired frequency of the vertically polarized electromagnetic field (paragraph 178 which shows frequency affected by placement of device relative to body).
Referring to Claims 8 and 16, Jung also teaches the vertical field enhancer stamped to the housing (paragraph 422 showing all conductive elements connected to the housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Aizawa (US 2016/0285157).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648